DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20180365938 A1) in view of Doi (US 20190026970 A1)
Regarding claim 1, Honda discloses:
1. A cash balance check system (fig. 2), comprising:

	a plurality of change machines each corresponding to one of the settlement devices (paragraph 33 Sometimes several money handling systems each including the POS register and the change machine are arranged in the shop) and configured to perform cash deposit and dispense processing for the settlement processing (paragraph 8, paragraph 41), wherein each of the change machines is configured to generate cash balance information indicating a remaining amount of cash and output the cash balance information in association with identification information for the change machine (fig. 14 s25 inventory information i.e. empty in association with identified denomination), and each of the settlement devices is configured to acquire the cash balance and identification information output from each of the change machines (fig. 14 S26, paragraph 118).
Honda fails to disclose and Doi discloses:
A displace device (fig. 2 42 part of money management apparatus 40) that is physically separate from the settlement devices (see fig. 1 money management apparatus 40 is separate) and the change machines and is configured to display a first guidance screen showing a status for each of the settlement machines (fig. 7 shows status of settlement machines).
The settlement devices configured to:


It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Honda by reporting information to a management device. The motivation for the combination is improved efficiency (paragraphs 4-5).


Claim 11 is rejected for the same reasons as above.
Claims 2-5, 7-9, 12-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Doi as applied to claim 1/11 and further in view of Gotanda (US 20180276639 A1).
Regarding claim 2, Honda as modified does disclose the settlement devices having a display (293) is vague about the nature of the information displayed, however Gotanda discloses the cash balance and identification information for each of the change machines are displayed on the display (fig. 5). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Honda by displaying the 

Regarding claims 3-5, Honda fails to clearly disclose and Gotanda discloses:
	The status for each of the settlement devices is determined based on whether the remaining amount of cash in a corresponding one of the change machines falls within a particular range (fig. 5, [0059] The inventory display image 42-1 and the remaining amount displaying image 43-1 are displayed based on the state data indicating the status of the change machine 12e and the printer 12h received from the accounting apparatus 12A1.) 
wherein the plurality of possible statuses includes a first status indicating that the settlement device is available for the settlement processing and a second status indicating that the settlement device is unavailable for the settlement processing (paragraph 60 empty=unavailable, full=available),
	wherein, when the remaining amount of cash in one of the change machines falls within the particular range, the status of the corresponding settlement device is determined to be the first status, and, when the remaining amount of cash in another one of the change machines does not fall within the particular range, the status of the corresponding settlement device is determined to be the second status (see figure 5 N and F statuses associated with different settlement apparatuses),


Claims 7 and 8 are rejected for the same reasons as above. The teachings incorporated from Gotanda include N and F text statuses, which can reasonably considered to be different text and different icons as well.

Regarding claim 9, Honda as modified fails to disclose and Gotanda further discloses: wherein each of the settlement devices includes a display and is further configured to display, on the display, a second guidance screen separately indicating the settlement devices that have been determined to be the first status and the settlement devices that have been determined to be the second status (fig. 5 different apparatuses separately displayed with different statuses). It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Honda by aggregating settlement apparatus data. The motivation for the combination is increased efficiency (paragraph 72).

Claims 12-15, 17-19 are rejected for the same reasons as above, but applied to claim 11.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Doi as applied to claim 1 and further in view of Yamashita (US 20210225115 A1)
claim 10, Honda as modified discloses the settlement devices and change machines using cash balance and identification information from each of the change machines, but fails to disclose using a virtual data storage. However Yamashita discloses a similar system employing a virtual data storage (paragraph 165 cloud storage server). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Honda by using a cloud server. The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Honda and Yamashita both relate to handling of financial data and Yamashita discloses use of cloud servers which are known of security and efficiency. One of ordinary skill in the art having benefit of the disclosure could have predictably applied cloud data storage.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gotanda (US 20180276639 A1) in view of Yamashita (US 20210225115 A1) and Doi (US 20190026970 A1).
Regarding claim 20, Gotanda discloses
20. A non-transitory computer readable medium storing a program causing a computer to execute a method comprising (paragraph 102): acquiring cash balance and identification information output from each of a plurality of change machines (fig. 6 act 2/3), the cash balance information being generated by each of the change machines (fig. 6 act 2), which are used for cash deposit and dispense processing for settlement processing of registered commodities at a transaction settlement device (paragraph 17); and displaying the acquired cash balance and identification information for each of the 

Gotanda fails to disclose using a virtual data storage to store data. However Yamashita discloses a similar system employing a virtual data storage (paragraph 165 cloud storage server). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Honda by using a cloud server. The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Honda and Yamashita both relate to handling of financial data and Yamashita discloses use of cloud servers which are known of security and efficiency. One of ordinary skill in the art having benefit of the disclosure could have predictably applied cloud data storage.
Gotanda as modified also fails to disclose and Doi discloses:
determining a status for each of the settlement devices from a plurality of possible statuses based on the acquired cash balance and identification information (paragraph 6 money management apparatus acquires denomination and amount of coins which are displayed in fig. 7, variety of numbers i.e. statuses are possible) and transmitting the determined status to a display device (paragraph 6 money management apparatus acquires denomination and amount of coins from settlement devices which are displayed in fig. 7, variety of numbers i.e. statuses are possible) that is physically separate from the settlement devices and the change machines (fig. 1 money 
It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Honda by reporting information to a management device. The motivation for the combination is improved efficiency (paragraphs 4-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687